Lumpkin, J.
Conceding that the admission of the evidence of a witness as to the peaceable character-of the deceased was erroneous, I do not think a reversal should result. It would not be advisable to enter into a full discussion of the evidence, as the case is to be returned for a new trial. Suffice it to say that the evidence showed a shocking case of murder. Testimony on behalf of the defendant showed that he and his comrade rode into the country in a hired automobile at night, killed the owner, sold the automobile, concealed their identity, and fled; and that at the time the deceased was killed, he had gotten out of the automobile on the ground and had no weapon then with him. As to these facts there was no real dispute, though the accused and his witness insisted that the deceased was the assailant. A single witness testified that “the general character [of the deceased] for peaceableness or violence was good, that his reputation was that of a peaceable, honest negro.” To upset the verdict for this alone seems to me to be wrong. I am authorized to state that Mr. Associate Justice Hill concurs in this dissent.